Case: 15-40948      Document: 00513396256         Page: 1    Date Filed: 02/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-40948                                    FILED
                                  Summary Calendar                           February 25, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TIMOTHY GLENN WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CR-363


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Timothy Glenn
Williams has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Williams has not filed a response.
       We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. Although counsel addresses the validity of Williams’s appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40948    Document: 00513396256     Page: 2   Date Filed: 02/25/2016


                                 No. 15-40948

waiver, counsel does not discuss the district court’s compliance with Federal
Rule of Criminal Procedure 11. An appeal waiver in the plea agreement does
not waive the district court’s compliance with Rule 11 or the need to brief this
issue adequately in an Anders brief. See United States v. Carreon-Ibarra, 673
F.3d 358, 362 n.3 (5th Cir. 2012); see also United States v. Brown, 328 F.3d
787, 789-90 (5th Cir. 2003). Nevertheless, our independent review confirms
that the guilty plea was knowing and voluntary. We therefore concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2